         Case 3:18-cv-05639-RSM Document 344 Filed 08/05/21 Page 1 of 4




 1                                                      The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9                 WESTERN DISTRICT OF WASHINGTON AT TACOMA
10

11    COALVIEW CENTRALIA, LLC, a Delaware         NO.    3:18-CV-05639-RSM
      limited liability company,
12                                                STIPULATED MOTION AND
            Plaintiff,                            ORDER OF DISMISSAL WITH
13                                                PREJUDICE
            v.
14

15    TRANSALTA CENTRALIA MINING LLC, a
      Washington limited liability company, and
16    TRANSALTA CORPORATION, a Canadian           NOTE ON MOTION CALENDAR:
      corporation,                                AUGUST 4, 2021
17
            Defendants.
18

19

20

21

22

23

24

25

26

27
                                                             SAVITT BRUCE & WILLEY LLP
     STIPULATED MOTION AND ORDER OF
                                                              1425 Fourth Avenue Suite 800
     DISMISSAL WITH PREJUDICE
                                                             Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RSM
                                                                      (206) 749-0500
            Case 3:18-cv-05639-RSM Document 344 Filed 08/05/21 Page 2 of 4




 1                                           STIPULATION

 2          Pursuant to Fed. R. Civ. P. 41(a)(1)(ii) and LCR 10(g), Plaintiff/Counter-Defendant,

 3   Coalview Centralia, LLC, and Defendants/Counter-Plaintiffs, TransAlta Centralia Mining, LLC

 4   and TransAlta Corporation (collectively the “Parties”), hereby stipulate to the dismissal of the

 5   above-captioned action, including all claims and counterclaims, with prejudice and without an

 6   award of costs or attorneys’ fees to any party.

 7          SO STIPULATED this 4th day of August, 2021.

 8    KLUGER, KAPLAN, SILVERMAN, KATZEN &              SAVITT BRUCE & WILLEY LLP
      LEVINE, P.L.
 9                                                     By _s/Miles A. Yanick_______
      By s/ Steve I. Silverman                            Miles A. Yanick, WSBA #26603
10       Steve I. Silverman (pro hac vice)                Duncan E. Manville, WSBA #30304
         Jeremy R. Kreines (pro hac vice)                 Sarah Gohmann Bigelow, WSBA
11
         Philippe Lieberman (pro hac vice)                #43634
12       Miami Center, 27th Floor
                                                          Patrick D. Moore, WSBA #54177
         201 South Biscayne Boulevard
         Miami, FL 33131                                  1425 Fourth Avenue Suite 800
13
         Telephone: (305) 379-9000                        Seattle, Washington 98101-2272
14       Fax: (305) 379-3428                              Telephone:        206.749.0500
         Email: ssilverman@klugerkaplan.com               Facsimile: 206.749.0600
15       Email: plieberman@klugerkaplan.com               Email: myanick@sbwLLP.com
         Email: jkreines@klugerkaplan.com                 Email: dmanville@sbwLLP.com
16                                                        Email:
          Pro Hac Vice Attorneys for Plaintiff            sgohmannbigelow@sbwLLP.com
17
          Coalview Centralia, LLC                         Email: pmoore@sbwLLP.com
18
      FOSTER GARVEY, P.C.                                  Attorneys for Defendants TransAlta
19                                                         Centralia Mining LLC and TransAlta
      By s/ David R. West                                  Corporation
20       David R. West, WSBA #13680
         1191 Second Avenue, 18th Floor
21       Seattle, WA 98101
         Telephone: (206) 464-3939
22       Fax: (206) 464-0125
         Email: david.west@foster.com
23
          Attorneys for Plaintiff Coalview
24
          Centralia, LLC
25

26

27
                                                                        SAVITT BRUCE & WILLEY LLP
      STIPULATED MOTION AND ORDER OF
                                                                         1425 Fourth Avenue Suite 800
      DISMISSAL WITH PREJUDICE - 1
                                                                        Seattle, Washington 98101-2272
      No. 3:18-CV-05639-RSM
                                                                                 (206) 749-0500
         Case 3:18-cv-05639-RSM Document 344 Filed 08/05/21 Page 3 of 4




 1                                         ORDER

 2        IT IS SO ORDERED.

 3        DATED this 5th day of August, 2021.

 4

 5

 6
                                            A
                                            RICARDO S. MARTINEZ
 7                                          CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                           SAVITT BRUCE & WILLEY LLP
     STIPULATED MOTION AND ORDER OF
                                                            1425 Fourth Avenue Suite 800
     DISMISSAL WITH PREJUDICE - 2
                                                           Seattle, Washington 98101-2272
     No. 3:18-CV-05639-RSM
                                                                    (206) 749-0500
            Case 3:18-cv-05639-RSM Document 344 Filed 08/05/21 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE

 2          I certify that a copy of the foregoing document was filed electronically with the Court

 3   and thus served simultaneously upon all counsel of record, this 4th day of August, 2021.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      CERTIFICATE OF SERVICE                                           SAVITT BRUCE & WILLEY LLP
      No. 3:18-CV-05639-RBL                                             1425 Fourth Avenue Suite 800
                                                                       Seattle, Washington 98101-2272
                                                                                (206) 749-0500
